Title: To George Washington from Thomas Freeman, 9 June 1785
From: Freeman, Thomas
To: Washington, George



May it Please your Excellency,
Redstone [Pa.]June 9th 1785

I had the favour of yours dated the 11th May on the 28 of the same and shall Endeavour to comply with the Contents, I should have wrote before but expect you out this spring, in regard to the Lands on the Ohio & Kanhawa I Advertised Imediately as you left this last fall as Extensively as oppertunity offered, but had but few Applicants and not one of them would Agree to Settle on any of the Lands agreeable to my Instructions nor do I think that any of the Lands will Rent on the Terms at Present, there being so extensive a Country to Settle, the Applicants in general gave this as their reason and also the Rents too High they alow that for little more than Two Years Rent they can Patent the same Quantity of Land, there is but one thing that at present seems to favour the Settling the Kanhawa Lands and that in my opinion is Mr Lewis Building a Town at the Mouth thereof, I thought surely to have had a Tenant on the Great Meadows but am disappointed Mr Johnson who was about taking it when you was out here was the Person whom I

cheifly depended on Indeed I ventured to make him an Offer of one Year more than what you thought was Sufficient for making repairs & Buildings but it would not do, so that in short I have not one Place Occupyed more than when you was out last fall.
I have also taken what care and Industry I could to get the Mill Rented on some Terms but cannot, I have had Thomas Maire in her on the share but she scarcely goes at all and keeps falling down, I am forced as the last expedient to Advertise for Undertakers and shall have the meeting the first of next Month, tho’ from Circumstances am of Opinion I shall not get any to undertake it; I have made what Enquiry amongst workmen I conveniently could what the rebuilding & Repairs would amount to, and they are various being from 250£ to 600£ if when I meet there should be none Offer for less than Six five four or three Hundred I shall do nothing in it untill I hear further from you as I am Convinced that the Money will never be made by the Mill before new repairs will be wanting again.
The Tract of Land Lying in this County is Settled as when you left it save that William Tyler moved away this Spring and I have got in his place one John Craig I have demanded the Rents as I thought due from the different Tenants but they deny there is any due on Account of your making a new Contract, that they agreed with you in taking the late Leases on this footing that all arrears whatever was done away before they agreed to take their Leases on the Present time & Rent, I should have tryed the matter with them but Expected you out here yourself, some of them have already advised With a Lawyer, however I intend to try it with them Imediately, I expect to see Mr Smith in Beeson Town next Term, (and I hope by that time to give him some Information relating the Lands in Washington County,) as far as I can understand by others the Tenants in general on this Land will remove of this fall or next spring.
I understand by Mr Simpson that he cannot stay on the present Rent the Seasons being difficult and the Rent so high, however he says if he should remove he will give timely notice that any Person may have time to Seed down this fall all his Corn Ground and other Grounds that may be desired for Seeding by the Person coming on the Place, he likewise request you will be kind Enough to write how the Public accounts stand that you

look for him & John John[son] and wether they will be good against their Bonds.
The above is as near the State of your Affairs in this quarter as Possible, The Hay is all unsold but about 1200 lb. the Corn all on hand but 4 Bushells, the wheat likewise, the Rye I took myself I thought I could by getting it distilled sell it, but there is no Market this Season at all, however I shall make out Pay for the Rye at any rate, what Corn was made by the Mill I Sold, the greater part, which does not amount to thirty Bushells, this is a disagreeable but true Return.
If your Interest & Inclination should lead you to this Country any time this Season I should be happy in seeing you, if not I beg your Assistance in a Line or two if you should wish any thing done Contrary to my Present Proceedings.
I heartily Congratulate you on your safe Return from this Quarter last fall had you Proceeded on your Tour down the River I believe it would have been attended with the most dreadfull Consequences the Indians by what means I can’t say had Intelligence of your Journey and Laid wait for you, Genl Wilkinson fell in their Hands and was taken for you and with much difficulty of Persuasion & Gifts got away this is the Common Report, & I believe the Truth.
I Received a Letter from Mr Richd J. ⟨Waters⟩ falls of Ohio dated 18th April 1785 which says the Southern Indians are more troublesome than ever and Commit daily the most horrid barbarities on the defenceless outsettlers from Garrissons I doubt this will turn out a dreadfull summer of Carnage and destruction, People are so careless & hardy, that the Savage is tempted to do what his natural Ferocity would not prompt him to. &ca.
Several small Companys have this spring gone down the River to make Improvements on the Indians Side and have met with a Repulse, one small Party of five went up Hohockin four of which Returned two of them much wounded & the one Missing they are assured is killed, another Company of Eight went up the Scioto four of which Returned, only, and it is said Several other small Companys have shared the same fate. I have the Honour to be with the Greatest Respect your Excellency’s most Obedient Humble Servt

Thomas Freeman

